11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Curtis Metcalf,                              * From the 259th District
                                               Court of Jones County,
                                               Trial Court No. 010785.

Vs. No. 11-13-00287-CR                       * November 14, 2013

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.